Citation Nr: 0020378	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  By rating decision in September 1988, the Pittsburgh, 
Pennsylvania RO denied service connection for a sinus 
disorder.  This determination was upheld by a Board of 
Veterans' Appeals (Board) decision dated in July 1989.  

Recently, the veteran requested that the claim for 
entitlement to service connection for a sinus disorder, 
characterized as nasal problems, be reopened.  This matter 
comes before the Board on appeal from a December 1998 rating 
decision by the Pittsburgh, Pennsylvania RO that determined 
that no new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder, characterized as nasal problems.

By a November 1998 statement, the veteran requested that 
claims for entitlement to service connection for a 
psychiatric disorder and entitlement to service connection 
for a respiratory disorder be reopened.  Since these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a sinus disorder, characterized as 
nasal problems.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) set forth a test that 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.

In holding that the veteran's application to reopen the 
previously denied claim for service connection for a sinus 
disorder (characterized as nasal problems) had not been 
reopened, the RO clearly relied on the Colvin test, noting in 
the February 1999 statement of the case the following 
language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.

The Board notes, however, that in the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that in the Colvin decision, the Court impermissibly ignored 
the definition of "material evidence" adopted by VA (in 38 
C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this precedential decision by the Federal Circuit, 
the veteran's application to reopen the previously denied 
claim for service connection for a sinus disorder must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 38 
C.F.R. § 3.156(a) (1999) rather than under Colvin.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

The RO should readjudicate the veteran's 
claim.  The RO should consider whether 
the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (1999), rather than under 
Colvin, as noted in Hodge.  If any 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


